   Case: 4:21-cv-00780-JAR Doc. #: 6 Filed: 08/13/21 Page: 1 of 2 PageID #: 40




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 MELVIN D BOZEMAN, JR. ,                          )
                                                  )
                  Plaintiff,                      )
                                                  )
             V.                                   )         No. 4:21-CV-780-JAR
                                                  )
 JUDGE CRAIG KENNEDY HIGGINS ,                    )
                                                  )
                  Defendant.                      )

                                 MEMORANDUM AND ORDER

       This closed case is before the Court on self-represented plaintiff Melvin D Bozeman, Jr.'s

"writ of error ' coram nobis' supplemental authority motion to reopen," which the Court construes

as plaintiffs motion to reconsider the Court' s order of dismissal dated July 21 , 2021. See ECF

Nos. 3 and 4. After reviewing the grounds raised by plaintiff, the Court will decline to alter or

amend its memorandum and order and order of dismissal dated July 21, 2021. The Court concludes

that plaintiffs motion fails to point to any manifest errors of law or fact, or any newly discovered

evidence. Instead, the motion merely revisits old arguments and cites inapplicable law. Plaintiff

is therefore not entitled to reconsideration of the dismissal of his complaint, and his motion will

be denied.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs "writ of error ' coram nobis' supplemental

authority motion to reopen," which the Court construes as a motion to reconsider the dismissal of

the complaint is DENIED. [ECF No. 5]
Case: 4:21-cv-00780-JAR Doc. #: 6 Filed: 08/13/21 Page: 2 of 2 PageID #: 41




   IT IS FURTHER ORDERED that no certificate of appealability shall issue.
               ~I...
            _L3_
   Dated this   day of August, 2021.



                                        UNITED STATES DISTRICT JUDGE




                                        2
